DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 12/17/2021  
Claims 2-21 are pending in the case.  
No further claims have been cancelled or added
Claims 2, 9 and 16 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 2, 9 and 16:
	Independent Claim 2 recites “wherein the translation at least partially overlaps the first set of media panes with the second set of media panes and varies transparency of the second set of media panes” (emphasis added).  According to the claim limitation, the translation causes the second set of media panes to vary in transparency.  The specification discuses transparency in paragraphs [0067], [0088] and [0094].  Each paragraph discusses presenting graphics displayed over full screen content in a semi-transparent way.  The corresponding figures clearly show that the overlaying graphics comprise the entire menu interfaces.  Paragraphs [0067] and [0088] mention that the transparency of the overlaid graphic could vary, wherein the left side of the graphic is less transparent than the right side.  Paragraph [0067] also teaches that during the translation, panes 504 and 514 (first set of media panes) move under panes 506, 516 and 518 (second set of media panes).  As can be seen in Figs. 5B and 6, panes 506, 516 and 518 remain in the same position relative to the right side of the menu interface (second set of media panes).  Accordingly, the transparency of the second set of media panes would not vary any more than they already were before the translation.  There is no indication in the specification that the translation causes any further varying of transparency to the second set of panes.  Therefore, claim 2 comprises new matter.  Claims 9 and 16 are rejected under the same rationale.  For the 

Claims 3-8, 10-15 and 17-21:
	Claims 3-8, 10-15 and 17-21 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 2-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US 9,532,111 B1, effectively filed on 12/17/2013, hereinafter “Christie”) in view of Lee et al. (US 2014/0155124 A1, effectively filed on 12/05/2012, hereinafter “Lee”), further in view of Koppert (US 2007/0245260 A1, published 10/18/2007, hereinafter “Koppert”) and further in view of Fu et al. (US 2010/0275143 A1, published 10/28/2010, hereinafter “Fu”).

Independent Claims 2, 9 and 16:
	Christie discloses a device comprising:
at least one processor (Christie: Fig. 13.); and
a memory connected to the processor (Christie: Fig. 13.);
wherein the memory [non-transitory computer readable medium] stores a series of instructions that, when executed by the processor, cause the processor to perform a method comprising (Christie: Fig. 13, column 14 lines 34-60 and column 46 lines 14-15.): 
causing display of a first set of media panes in a first region on a display (A set of media panes can be displayed on the screen, Christie: Fig. 21.  Examiner considers the set of media panes displayed in the two middle columns and the media panes ; 
causing display of a second set of media panes in a second region on the display, the first region distinct from the second region (A set of media panes can be displayed on the screen, Christie: Fig. 21.  Examiner considers the set of media panes displayed in the two middle columns and the media panes displayed along the right edge of the display to be the first set of media panes and the media panes displayed on the left edge of the display to be the second set of media panes displayed in the second region.); 
receiving an input associated with display of a menu bar that includes information personalized to a particular user, and translation of the first set of media panes (The user can provide an input to case a side bar (menu bar) to be displayed, Christie: Figs. 20 and 21, column 22 lines 5-10.  The side bar (menu bar) can include a category that comprises content that is personalized ot the user based on other content that the viewer has watched, liked, purchased, rented and son, Christie: column 20 lines 36-54.  As can be seen from Figs. 20 and 21, the media panes in the column along the edge where the side menu bar is displayed are moved.  ; and 
causing the first set of media panes to translate from the first region on the display (As can be seen from Figs. 20 and 21, the media panes in the column along the left edge is moved from the left edge.);
cause display of the menu bar in the first region region on the display (Christie: Figs. 20 and 21, column 22 lines 5-10.).
Christie does not appear to expressly teach a device, medium and method wherein:
the translation comprises the first set of media panes translating to the second region on the display; and
the translation at least partially overlaps the first set of media panes with the second set of media panes and varies transparency of the second set of media panes.
However, Lee teaches a device, medium and method Christie does not appear to expressly teach a device, medium and method wherein the translation comprises the first set of media panes translating to the second region on the display (There are a first set of media panes that are displayed in a middle column and a right edge column of the display (first region), Lee: Fig. 4(a), ¶ [0097]-[0098].  Examiner considers the thumbnails displayed along the left edge to be the second set of media panes in the second region.  The user can provide an input to display a menu bar which causes the first set of media items in the middle and right edge column to be scrolled to towards the 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Christie wherein the translation comprises the first set of media panes translating to the second region on the display, as taught by Lee.
One would have been motivated to make such a combination in order to provide a more effective means for providing space within the set of media panes for a side menu bar (Lee: Fig. 4(a)-4(b), ¶ [0097]-[00100].).
Christie in view of Lee does not appear to expressly teach a device, medium and method wherein the translation at least partially overlaps the first set of media panes with the second set of media panes and varies transparency of the second set of media panes.
However, Koppert teaches a device, medium and method wherein the translation at least partially obscures the first set of media panes with the second set of media panes (The leftmost column of panes (second set of panes) can be fixed, Koppert: Fig. 1, ¶ [0026].  When the user scrolls the column interface the column of panes on the right will be obscured by the leftmost column of panes as the column of panes on the right scroll underneath the leftmost column of panes.  The items within each column can be media items, Koppert: ¶ [0036].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Van Os wherein the translation at least partially obscures the first set of media panes with the second set of media panes, as taught by Koppert.
One would have been motivated to make such a combination in order to provide a more effective scrolling operation for the column interface wherein the user can continuously view the items of an important column while the remaining set of columns are scrolled (Koppert: Fig. 1, ¶ [0026]).
Christie in view of Lee and further in view of Koppert does not appear to expressly teach a device, medium and method wherein the transparency of the second set of media panes varies.
However, Fu teaches a device, medium and method wherein the transparency of the menu interface varies from one side of the menu to the other side of the menu (Fu: Fig. 1, ¶ [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Christie in view of Lee and further in view of Koppert wherein the transparency of the menu interface varies from one side of the menu to the other side of the menu, as taught by Fu.
One would have been motivated to make such a combination in order to provide a more effective presentation of the menu interface overlaid on the video content (Fu: ¶ [0021], [0029]).
In implementing the transparency feature of Fu into the invention of Christie in view of Lee and further in view of Koppert, the transparency effect (as taught by Fu) would be applied to the menu interfaces comprising the media panes since the menu wherein the transparency of the second set of media panes varies.

Claim 3:
The rejection of claim 2 is incorporated.  Christie in view of Lee, further in view of Koppert and further in view of Fu further teaches a device wherein the display and the device are distinct and different components (The device can be a set-top box and the display can be distinct and different from the set-top box, Christie: Fig. 3, column 6 lines 60-67 and column 7 lines 1-8.).

Claim 4:
The rejection of claim 2 is incorporated.  Christie in view of Lee, further in view of Koppert and further in view of Fu further teaches a device further comprising a communication interface, wherein the instructions further cause the processor to communicate with a second device using the communication interface, and further wherein the input to translate the first set of media panes is received from the second device, the second device distinct from the device (The input provided to the device can be input via a remote control, Christie: column 22 lines 5-10 and column 33 lines 44-54.).

Claims 5, 12 and 19:
	The rejection of claims 2, 9 and 16 are incorporated.  Christie in view of Lee, further in view of Koppert and further in view of Fu further teaches a device and method wherein the instructions further cause the processor to cause display of a menu bar in response to receiving the input to translate the first set of media panes (When the user provides the input to cause the side menu to be displayed, it also causes the first set of media items to be translated, Christie: Figs. 20 and 21, column 22 lines 5-10.).

Claims 6, 13 and 20:
	The rejection of claims 5, 12 and 19 are incorporated.  Christie in view of Lee, further in view of Koppert and further in view of Fu further teaches a device and method wherein the instructions further cause the processor to: 
receive a second input to remove display of the menu bar (Christie: Figs. 20 and 21, column 22 lines 5-10.); and 
cause the first set of media panes to translate from the second region on the display to the first region on the display (When the side menu is removed the media items are returned to their original position, Christie: Figs. 20 and 21, column 22 lines 5-10; Lee: Fig. 6(a)-6(b), ¶ [0108].).

Claim 8:
	The rejection of claim 2 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a device wherein the device includes the display and the input is a touch input (The device can be a television, Christie: Fig. 3, column 5 lines .

Claim 10:
	The rejection of claim 9 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a device further comprising causing display of the first set of media panes by sending commands from a first device to a second device (The device can be a set-top box and the display can be distinct and different from the set-top box, Christie: Fig. 3, column 6 lines 60-67 and column 7 lines 1-8.  It is implied that the instructions to display the media panes would be sent from the set-top box to the display.).

Claim 11:
The rejection of claim 9 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a device wherein a first device causes display of the first set of media panes, the method further comprising receiving the input from a second device that is distinct from the first device (The device for providing the interface can be a set-top box, Christie: Fig. 3, column 6 lines 60-67 and column 7 lines 1-8.  The input provided to the device can be input via a remote control, Christie: column 22 lines 5-10 and column 33 lines 44-54.).

Claim 15:
	The rejection of claim 9 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a method wherein a first device that includes a display, causes display of the first set of media panes, the method further comprising (The media panes can be displayed on the device illustrated in Fig. 4 of Lee.  See Lee: ¶ [0031].): 
receiving a touch input on the display (Lee: abstract, ¶ [0031], [0100].); and 
causing the first set of media panes to translate in response to the touch input (Lee: abstract, ¶ [0031], [0100].).

Claim 17:
	The rejection of claim 16 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a medium wherein the input to translate the first set of media panes is a touch input on the display (Lee: abstract, ¶ [0031], [0100].).

Claim 18:
The rejection of claim 16 is incorporated.  Christie in view of Lee and further in view of Koppert further teaches a medium wherein the display is part of a first device and the input to translate the first media pane is received from a second device that is distinct from the first device (The device can be a television, Christie: Fig. 3, column 5 lines 13-35 and column 6 lines 60-67 and column 7 lines 1-8.  The input can be an input from a remote control, Christie: column 22 lines 5-10 and column 33 lines 44-54.).

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Lee, further in view of Koppert, further in view of Fu and further in view of Woods et al. (US 2010/0262938 A1, published 10/14/2013, hereinafter “Woods”).

Claims 7, 14 and 21:
	The rejection of claims 2, 9 and 16 are incorporated.  Christie in view of Lee, further in view of Koppert and further in view of Fu does not appear to expressly teach a device, method and medium wherein the instructions further cause the processor to cause a change in transparency of the second set of media panes.
	However, Woods teaches a device, method and medium wherein the instructions further cause the processor to cause a change in transparency of the second set of media panes (The transparency of the top layer media objects (second set of media panes) is changed in order to view the media objects displayed underneath it, Woods: ¶ [0104].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, method and medium of Christie in view of Lee, further in view of Koppert and further in view of Fu, wherein the instructions further cause the processor to cause a change in transparency of the second set of media panes, as taught by Woods.
	One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to view media panes that would otherwise be obscured by other media panes (Woods: ¶ [0104].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175